Title: To Thomas Jefferson from R.H. Gardiner, 26 December 1825
From: Gardiner, R.H.
To: Jefferson, Thomas


Sir
Gardiner
Decr 26. 1825.
My daughter who had the honor of spending few days at your house the last winter in company with Messrs Webster & Ticknor have informed me that you were pleased to make some enquiries respecting the Gardiner Lyceum I take the liberty to enclose you a copy of its laws recently adopted which contain a mode of discipline novel in our country but one which we think calculated to prevent this esprit du corps so powerful an obstacle to good discipline in our older establishments & which peculiarly harmonises with our republican institutions.The scheme is not original with us but is taken from a school near Birmingham (England) & altered & adopted to our purposesOur instructors do not find that it relieves them from labour for their attention may be considered as the main spring of the machine without which its operations would cease.It however lessens their drudgery & so far has equalled our sanguine expectations respecting it. The scholars consider it as a great privilege & are cautious not to abuse it but it should be taken from them.Will you allow me to request from you the favour of a copy of the laws of the University of Virginia which I observe have been recently printed.My daughter begs to be respectfully remembered to Mrs Randolph & the young ladiesI remain with the greatest respect Your Most Obedient ServtR H Gardiner